Citation Nr: 0823268	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  04-29 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for obesity, claimed as 
secondary to diabetes mellitus.  

2.  Entitlement to service connection for low back pain, 
claimed as secondary to obesity and diabetes mellitus.

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), also claimed as secondary to obesity 
and diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
October 1969 and from August 1971 to March 1980.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The Board is remanding the claim for service connection for 
GERD to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for further development.  However, the Board 
is going ahead and deciding the other two claims, for obesity 
and a low back disorder.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of a low 
back disability, including to account for his subjective 
complaints of low back pain.

2.  Obesity is not a disability that can be service 
connected.


CONCLUSIONS OF LAW

1.  The veteran does not have a low back disorder due to 
disease or injury incurred or aggravated during his military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).

2.  The veteran's obesity also is not due to disease or 
injury incurred or aggravated during his military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100, et seq.  See also 38 C.F.R. §§  3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of letters dated in July 
2004 and October 2007, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist him 
in obtaining and what information or evidence he was 
responsible for providing.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Those 
letters also specifically asked that he provide any evidence 
in his possession pertaining to his claims, in accordance 
with 38 C.F.R. § 3.159(b)(1).

The RO did not issue a VCAA notice letter prior to initially 
adjudicating the veteran's claims - the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  But the July 2004 VCAA letter was sent prior 
to the August 2004 statement of the case (SOC) - wherein the 
RO readjudicated the claims based on any additional evidence 
that had been received since that initial rating decision and 
in response to that VCAA notice.  The Federal Circuit Court 
has recently held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 07-7130 (Fed. Cir. Sept. 17, 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).



It equally deserves mentioning that, in a March 2006 letter, 
the veteran was informed that downstream disability ratings 
and effective dates will be assigned if his underlying claims 
for service connection are eventually granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

There has been no reason for the RO to go back and again 
readjudicate the claims since providing the even more recent 
October 2007 VCAA notice, such as in another SSOC, because 
the veteran has not submitted or identified any additional 
evidence in response to that additional notice that warrants 
consideration.  See 38 C.F.R. §§ 19.31, 19.37.  Indeed, he 
expressly indicated when responding to that additional VCAA 
notice in November 2007 that he had no other information or 
evidence to give VA to substantiate his claims.  He added 
that he wanted his claims decided as soon as possible.  So 
the absence of a subsequent SSOC after that additional notice 
is not prejudicial because the result of such a 
readjudication on exactly the same evidence and law 
previously considered would be no different than the previous 
adjudication.  See Medrano v. Nicholson, 21 Vet. App. 165, 
173 (2007).

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the timing of the VCAA notice 
resulted in any prejudice to the veteran.  But see Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) (where the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to show it was harmless).  



If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to him over the course of this appeal, 
he clearly has actual knowledge of the evidence he is 
required to submit; and 
(2)  based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  See Sanders v. Nicholson, 487 F.3d 881 (2007).

With respect to the duty to assist, the RO obtained the 
veteran's service medical records (SMRs), private medical 
records, and his VA medical records - including the reports 
of his VA compensation examinations.  And it is worth 
reiterating that, in response to the October 2007 VCAA 
letter, he indicated he had no other information or evidence 
to submit.  So as there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

The Board realizes that an etiological opinion has not been 
obtained in response to the veteran's claim for obesity.  
Since, however, as will be explained, obesity is not a 
disability for VA compensation purposes, a remand for a 
medical examination and nexus opinion is unnecessary to 
decide this claim.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4).



Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).



Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 



As mentioned, the first and perhaps most fundamental 
requirement for any 
service-connection claim is competent evidence of the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service 
connection presupposes a current diagnosis of the condition 
claimed, to at least confirm the veteran has it).

It is undisputed there is a current diagnosis of exogenous 
obesity, and that the veteran was noted to be overweight as 
far back as when he was in the military.  But obesity is not 
a condition - in and of itself, which can be service 
connected.  38 C.F.R. §§ 3.303(c), 4.9; cf. 61 Fed. Reg. 
20440, 20445 (May 7, 1996) (Diagnoses of hyperlipidemia, 
elevated triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities.  As a result, they are not appropriate entities 
for the rating schedule.).  Therefore, the claim for service 
connection for obesity must be denied.

The veteran's VA treatment records show complaints of low 
back pain.  In September 2002, Dr. K. K., the veteran's 
private physician, diagnosed him with "chronic low back 
pain."  During his June 2003 VA examination, the veteran 
complained of low back (lumbar spine) pain dating back to 
1989, shortly after he was diagnosed with diabetes.  X-rays 
of his low back, however, were negative.  Following the 
remainder of the objective clinical evaluation, he was found 
to have some limitation of motion in his thoracolumbar spine 
(the thoracic and lumbar segments).  The examiner diagnosed 
chronic low back pain, aggravated by exogenous obesity and 
muscle spasms.

But pain, alone, without a diagnosis or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  Therefore, the claim for service 
connection for low back "pain" also must be denied.




ORDER

Service connection for obesity is denied.  

Service connection for low back pain also is denied.  


REMAND

In January 2003, Dr. K. K. submitted a letter to VA stating 
that, "[a]s a result of his diabetes, [the veteran] also 
suffers from obesity, which in turn has caused the following 
medical conditions:  hypertension, [GERD], and chronic low 
back pain."  

As discussed above, obesity is not a disability for VA 
compensation purposes, neither is low back pain in isolation.  
38 C.F.R. §§ 3.303, 4.9; Sanchez-Benitez.  However, Dr. K. K. 
has stated there is an unbroken causal chain between the 
veteran's service-connected diabetes and his GERD, by way of 
his obesity.

At the conclusion of the June 2003 VA examination, the 
evaluating physician opined that the veteran's GERD was 
caused by his obesity, but did not in turn comment on the 
etiology of the obesity in terms of whether it was caused by 
the diabetes or, instead, in reverse, caused the diabetes or 
was a factor in its development.

So for the veteran to establish his entitlement to service 
connection for his GERD, he must show that his diabetes 
(which is already service connected) precipitated his obesity 
(although, itself, not subject to service connection), which, 
in turn, precipitated his GERD.  See 38 C.F.R. § 3.310 and 
Allen v. Brown, 7 Vet. App. 439 (1995) (permitting service 
connection on a secondary basis for disability that is 
proximately due to, the result of, or chronically aggravated 
by a service-connected condition).  Conversely, if on the 
other hand it is shown that his obesity necessarily predated 
or was a factor in him developing diabetes, then secondary 
service connection for his GERD would not be warranted 
because the cause-and-effect chain would be broken since the 
obesity preceded the diabetes.

Therefore, another VA compensation examination for a medical 
nexus opinion is needed to make this important determination.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the claim for GERD is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for another VA 
examination to obtain a medical nexus 
opinion indicating whether it is at least 
as likely as not that his service-
connected diabetes caused or chronically 
aggravated his obesity or whether, 
instead, it is more likely than not his 
obesity caused or was a factor in him 
developing diabetes.  If it is determined 
the diabetes caused or aggravated the 
obesity (and not the reverse), then the 
examiner is also asked to indicate 
whether the veteran's GERD is a 
consequent condition.

The examiner should comment on Dr. K. 
K.'s January 2003 statement that the 
veteran's obesity is the result of his 
diabetes versus the obesity (the veteran 
was overweight as far back as when he was 
in the military) causing or being a 
factor in him developing diabetes.

Inform the designated examiner that the 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable.

The claims folders, including a complete 
copy of this remand, must be made 
available to the examiner for a review of 
the veteran's pertinent medical and other 
history.

Advise the veteran that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
on his claim.  

2.  Ensure the opinion responds to the 
questions posed.  If not, take corrective 
action.  38 C.F.R. § 4.2.

3.  Then readjudicate the claim for 
service connection for GERD in light of 
any additional evidence obtained.  If the 
disposition remains unfavorable, send the 
veteran and his representative a 
supplemental statement of the case and 
give them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration of 
this remaining claim.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


